DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 — 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent document number WO 2014/001430 A1 to Guyomard et al. (hereinafter referred to as Guyomard, machine translation used). 

Regarding claims 10 — 16, and 18, Guyomard discloses a flap (flap 3) of a sealing device of an air intake comprising:
	[Claim 10] a flap body (flap body 30) with an outer skin (the outer surface of flap body 30), the outer skin comprising a hollow profile section (hollow space 34); and
	one end piece (end elements 32) arranged at each end of the flap body, each end piece being arranged to stopper one corresponding hollow profile section only (Fig. 2, See Fig. 2);
	wherein the flap body has at least one strut (rigid insert 40) linking two opposing portions of the outer skin and integral with the flap body (the rigid insert may be inserted into the hollow space of the part and to fill all or part of the latter and shutter body 30 can also be molded around the rigid insert 40; Paragraph [0035]);
	[Claim 11] in which the end pieces (end elements 32) arranged at the two ends of the flap body (flap body 30) are of different shapes (Fig. 2);
	[Claim 12] in which the flap body (flap body 30) has at least one strut (rigid insert 40, Figs. 2 and 5) linking two opposing portions of the outer skin (the outer surface of flap body 30); and
	[Claim 13] in which at least one end piece (end elements 32) has a pin extending along the pivot axis (pivot axis A) of the flap (flap 3) that is designed to cooperate with a bearing carried by a support frame (supporting frame, See Fig. 2);
	[Claim 14] wherein the hollow profile section has a cross section with a substantially oval profile (See Figs. 2 – 6);
	[Claim 15] wherein the outer skin (the outer surface of flap body 30) is made from a first material (hinge film 36 is a plastic material, Paragraph [0034] or a metal/plastic composite material, Paragraph [0020]);
	[Claim 16] wherein the first material is a metal material (metal/plastic composite material, Paragraph [0020]); and
	[Claim 18] wherein the first material is a thermoplastic polymer (hinge film 36 is a plastic material, Paragraph [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guyomard.

Regarding claims 17 and 19, Guyomard discloses the sealing device flap as claimed in claims 16, and 19, respectively, but does not teach:
	[Claim 17] the thickness of the outer skin of the flap body is between 0.2 and 0.3 mm; and
	[Claim 19] the thickness of the outer skin of the flap body is between 0.7 and 0.9 mm.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to make the sealing device flap of Guyomard any range of thickness the optimizes its design and in order to make the flap flex under high winds while maintaining a light weight.  Furthermore, Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (MPEP 2144.04(IV)(A))

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.  Applicant has amended the claims to state the flap body has at least one strut integral with the flap body, and connecting end elements.  However, Guyomard further discloses over molding the shutter body (30) onto a rigid insert (40) that completely fills the entire hollow cavity of the flap; and the rigid insert (40) connecting end elements (32) in an overmolded manner (See Paragraph [0035]).  Therefore, Guyomard continues to disclose the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611            


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611